Appeal by the defendant from a resentence of the Supreme Court, Queens County (Buchter, J.), imposed March 25, 2009, upon his conviction of conspiracy in the second degree under count one of the indictment, upon a jury verdict.
Ordered that the resentence is affirmed.
Contrary to the defendant’s contention, the resentence imposed was not excessive (see People v Suitte, 90 AD2d 80 *741[1982]; see also People v Muriel, 75 AD3d 908, 910-911 [2010]). Mastro, J.P., Leventhal, Sgroi and Miller, JJ., concur.